Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 1 of 13

Steven J. Rizzi, Esq.

Foley & Lardner LLP

90 Park Avenue

New York, NY 10016
Te1:212.338.3543

Email: srizzi@foley.com

Attorney for Petitioner, LSI Corp.

UNITED STATES DISTRIC'I` COURT FOR THE
SOUTHERN DISTRIC'I` OF NEW YORK

 

In Re DMCA Subpoena to Scribd, Inc- Case No_

LSI Corp.’s Request to the Clerk for
Issuance of Subpoena to Scribd, Inc.
Pursuant to 17 U.S.C. § 512(h) to
Identify Alleged Infringers

 

 

 

 

Petitioner, LSI Corp. (hereinafter “LSI”) through its undersigned counsel of
record, hereby requests that the Clerk of this Court issue a subpoena to Scribd, Inc. to
identify alleged infringers at issue, pursuant to the Digital Millennium Copyright Act
(“DMCA”), 17 U.S.C. § 512(h) (hereinafter the “DMCA Subpoena”). The proposed
DMCA Subpoena is attached hereto as Exhibit A.

The DMCA Subpoena is directed to Scribd, Inc., to Which the infringing party or

parties posted content at the URLs:

l
LSI’s Request To The Clerk For Issuance of DMCA Subpoena

4827-6928-9093.1

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 2 of 13

httr)s://www.scribd.com/document/3 674703 90/read-channel-overview-part-l

https://www.scribd.com./document/B6747045O/read-channel-overvieW-part-Z

This content infringes copyrights held by LSI. (See Declaration of Steven J. Rizzi
(hereinafter “Rizzi Decl. Exhibit B”).
LSI has satisfied the requirements for issuance of a subpoena pursuant to 17
U.S.C. § 512(h), namely:
(1) LSI has submitted copies of the notification pursuant to 17
U.S.C. § 512(c)(3)(A) as Exhibit 1 to the Declaration of Steven
J. R.izzi.
(2) LSI has submitted the proposed DMCA Subpoena attached hereto as
Exhibit A; and
(3) LSI, through its counsel of record, has submitted a sworn declaration
confirming that the purpose for which the DMCA Subpoena is sought
is to obtain the identity of an alleged infringer or infringers, and that

such information Will only be used for the purpose of protecting LSI’s

rights under Title 17 U.S.C. § 512(h)(2). See Rizzi Decl., 1| 4.

2
LSI’s Request To The Clerk For Issuance of DMCA Subpoena
4827-6928-9093.1

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 3 of 13

Having complied with the statutory requirements, LSI respectfully requests
that the Clerk expeditiously issue and sign the proposed DMCA Subpoena

pursuant to 17 U.S.C. § 512(h)(4).

Dated: January 15, 2019 M
Steven J. Rizzi
SDNY Bar No. SR9141
Foley & Lardner LLP
New York, NY 10016
Telephone: 212.338-3543
Attorney for Petitioner

3
LSI’s Request To The Clerk For Issuance of DMCA Subpoena

4827-6928-9093.1

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 4 of 13

EXHIBIT “A”

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 5 of 13

UN|TED STATES DlSTR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF NEW YORK

ln re: DMCA Section 512(h) Subpoena CN|L ACT|ON NO
to Scribd, |nc. '

suBPoENA To PRooucE oocuMENrs oR lNFoRMATioN
PuRsuANT ro 17 u.s.c. § 512(h)

To: Custodian of Records for: Scribd, |nc., 333 Bush Street, 24"‘ Floor San Francisco CA 94104

YOU ARE COMMANDED to produce at the time, date, and place set forth below the following documents, and
electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the materials

Documents sufficient to identify the account(s) and user(s) associated with the works uploaded at the URLs
listed below, and the circumstances surrounding such uploading, including the name(s). address(es)l

telephone number(s), electronic mail and lP address(es) associated therewithl and any logs (inc|uding time
stamps) relating to such uploading:

httgs://www.scribd.com/documcnt/$ 674703 90/read-channel~0verview-part-l

https://www.scribd.com/document/367470450/read-channel-overview-part~Z

 

Pla¢e= Foley & Lardner LLP pate and Time: January 30, 2019 10;00 am
555 California Street Suite 1700
San Francisco, CA 94104-1520
P415.434.4484

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45©, relating to the place of compliance; Ru|e 45(d), relating to your
protection as a person subject to a subpoena; and Ru|e 45(e) and (g), relating to your duty to respond to this subpoena and the
potential consequences of not doing so.

CLERK OF THE COURT

Date:

 

 

Signature of Clerk or Deputy Clerk

The name. address, e-mail address, and telephone number of the attorney representing, LS| CORP., who issues or
requests this subpoena is Steven J. Rizzi, Foley & Lardner LLP, 90 Park Avenue, New Yorkl NY 10016, srizzi@fo|ey.comx
212.338-3543.

Notlce to the person who issues or requests mls subpoena
A notice and a copy of the subpoena must be served on each party in this case before il is served on the person to whom it is directed Fed. R. Civ. P. 45(a)(4)

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 6 of 13

Civi| Action No.

PROOF OF SERVlCE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name of individual and title, if any)

 

on (date)

’ l served the subpoena by delivering a copy to the named person as follows:

 

 

Ol'l (dat€) ,° Of

' l returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of$

| declare under penalty of perjury that this information is true.

Date:

 

SEFV€I"$ $IgnOth€

 

Printed name and title

 

$erver’s address

Additiona| information regarding attempted service, etc.:

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 7 of 13

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective l2/l/13)

(c) Place ot' Compllance.

(l) Fora Trlnl, Hearlng, or Deposllion. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s otficer; or
(ll) is commanded to attend a trial and would not incur substantial
expense

(2) For Olltcr Dlscovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, cr regularly transacts business in person; and

(B) inspection ot` premises at the premises to be inspected

(d) Protcctlng a Persoo Subject to a Su bpoem\; Enforcemcnt.

(l) Avoldlng Umlue Burden or Exp¢ns¢; Snncrlons. A party or attorney
responsible for issuing and sewing a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoenal The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction-which may include
lost eamings and reasonable attomey`s fees-on a party or attorney who
fails to comply

(2) Commnnd Io Produce Mnlerinls or Permlr Inspecrion.

(A) Appearance Nol quuired. A person commanded to produce
documents, electronically stored infon'nation, or tangible things, or to
pem'iit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objecrions. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying testing or
sampling any or all of the materials or to inspecting the premises-or to
producing electronically stored information in the forth or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served lf an objection is made,
the following rules app|y:

(i) At any lime, on notice to the commanded person, the sewing party
may move the court for the district where compliance is required for an
order compelling production or inspection

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party's officer from
significant expense resulting from compliance

(3) Quashlng or Modif}'lng n Subpoena.

(A) Wii¢n R¢qnired. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply,

(ll) requires a person to comply beyond the geographical limits
specified in Rule 45(0);

(ill) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(lv) subjects a person to undue burden.

(B) When P¢rmined. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it rcquires:

(l) disclosing a trade secret or other confidential rescarch,
developmentl or commercial information; or

(ii) disclosing an unretainod cxpert’s opinion or information that does
not describe specific occun’ences in dispute and results from the expert's
study that was not requested by a party.

(C) Specl)j/ing Condirions as an Allernative. ln the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(l) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship', and

(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Dutics ia Responding to a Subpoena.

(l) Prorlu clng Documems or Elecrronlcnlly Srorerl Informnllon. These
procedures apply to producing documents or electronically stored
information:

(A) Documen!s. A person responding to o subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form/br Producing Eleclronically Slored information Nol Speci/ied.
lf a subpoena does not specify a form for producing electronically storcd
iniormation, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms

(C) Electronlcally Slored lnformatlon Prodnced ln Only One Form. The
person responding need not produce the same electronically stored
information in more than one fon'n.

(D) inaccessible Elec!ronicalb) Slored information The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost |t'that showing is
made, the court may nonetheless order discovery from such sources ifthe
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C), The court may specify conditions for the discovery.

(2) Claimlng Prlvllege orProrecrlo/r.

(A) lnformalion Wirhhe/d. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim;and

(ll) describe the nature of the withheld documents, communications or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Informarion Prodnced. lf information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. Alter being
notified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
prodlu¢;ead the information must preserve the information until the claim is
reso v .

(g) Contempt.

The court for the district where compliance is required-and also, after a
motion is transferred, the issuing court-may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it,

 

 

For access to subpoena materials. see Fed R Civ P 45(e) Commiltee Note (20 | 3)

 

 

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 8 of 13

EXHIBIT “B”

4831-0123-0213.1

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 9 of 13

Steven J. Rizzi, Esq.

Foley & Lardner LLP

90 Park Avenue

New York, NY 10016

Tel: 212.338.3543

Email: srizzi@foley.com
Attorney for Petitioner, LSI Corp.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In Re DMCA Subpoena to Scribd, Inc- Case No_

Declaration of Steven J. Rizzi in Support
of LSI’s Request to the Clerk for
Issuance of Subpoena to Scribd, Inc.,
Pursuant to 17 U.S.C. § 512(h) to
Identify Alleged Infringers

 

 

 

 

I, Steven J. Rizzi, counsel of record for Petitioner, LSI Corp. (hereinafter “LSI”), in the
above-referenced matter, hereby declare as follows:

l. 1 am authorized to act on behalf of LSI.

2. l submit this declaration in support of LSI’s request for issuance of a subpoena to
Scribd, Inc., pursuant to the Digital Millennium Copyright Act (DMCA) 17 U.S.C. § 5 l Z(h)
(hereinaiier “DMCA Subpoena”), to identify the infringing parties.

3. Pursuant to 17 U.S.C. § 512 (c)(3)(A), LSI submitted a notification to Scribd,
Inc., identifying the infringing content posted on their website and provided the information
required by 17 U.S.C. § 512 (c)(3 )(A). A true and accurate copy of the submitted notification is

attached hereto as Exhibit 1.

4831-0123-0213.1

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 10 of 13

4. The purpose for which this DMCA Subpoena is sought is to obtain the identity of
an alleged infringer and such information will only be used for the purpose of protecting LSI’s

rights under title 17 U.S.C. §§ 1 00, et. seq.

I declare under penalty of perjury under the laws of the State of New York and United

  

States of America that the foregoing is true and correct Executed this 15th day of January 2019.
Steven J. Rizzi /
NY Bar No. #2534865
Foley & Lardner LLP
New York, NY 10016-1314
212.682.7474
srizzi@foley.com

/' / // /l ‘
V L-
90 Park Avenue
Attorneys for LSI Corp.

4831-0123-0213.1

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 11 of 13

EXHIBIT “1”

4831-0123-0213_1

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 12 of 13

- ATI'ORNEYS AT LAW
- 90 PARK AVENUE
NEW YORK, N¥ 10016~1314

212.682.7474 TEL
FOLEV & LARDNER LLP 212_537_2329 FAx
WWW.FOLEY.COM

WR|TER'S DtRECT LlNE
212.338.3543
srizzi¢fo|ey.oom EMAIL

CU ENT/MA`|'|’ER NUMB€R
1179$0-0191

January 10, 2019

Via E-Mail

Scribd, lnc.

Atm: Scribd DMCA Copyright lnfiingement Notification
333 Bush Street, Suite 2400

San Francisco, CA 94104

copyright@scribd.com

Re: DMCA Talcedown Notice

To Whom It May Concern:

We represent LSI Corp. (“LSI”), an affiliate of Broadcom, Inc., a leading supplier of various
semiconductor products. In the course of LSI’s business, LSI personnel prepare various confidential
and proprietary internal presentations and related documents in connection with their design and
development of semiconductor products (“Protected Works”).

We address this letter to the email identified as the appropriate address for DCMA notices on
the scribd.com website (ht_t_ps://www.scribd.com/copyg'ght/report-infringement). It has come to our
client’s attention that the scribd.com website includes a link to unauthorized copies of LSI’s
Protected Works, which are copyrighted material protected by U.S. copyright law. The posting of
these documents thus constitutes copyright infringement under 17 U.S.C. Sec. 101 et seq. In
addition, the Protected Works contain LSI coniidential information, as the documents themselves
plainly indicate, and were uploaded to the scrib.com website without LSI’s knowledge or
authorization, and in violation of contractual and other restrictions on the use and disclosure of such
information The Protected Works may be found at the following links:

https://www.scribd.com/document/3674703 90/read~channcl-overview-part-l
https://www.scribd.com/document/367470450/read-channel-overview-part-Z

This letter serves as formal notice requesting that Scribd, Inc. act “expeditiously to remove,
or disable access to” the Protected Works identified above in accordance with 17 U.S.C. Sec. 512.
We request that Scribd immediately prevent access to the Protected Works identified above, and
disable the account associated with such works. In addition, we request that Scribd preserve and
immediately provide any and all information related to the posting of such works, including user
information and any metadata associated therewith, and specifically the name, email address, and IP

AU$T|N DETRO|T MEX|CO C|TV SACRAME\TO TAMPA

BOSTON HOUSTON M|AM| SAN DlEGO WASH|NGTON. D.C.
CH|CAGO JACKSONV|L\.E M|LWAUKEE SAN FRANC|SCO BRUS$ELS
DALLAS LOS ANGEL£S NEW ¥ORK $|L|OON VALLEY TOKYO

DENVER MADISON ORLANDO TALLAHASSEE

4822-1798-2853.1

Case 1:19-mc-00022-AT Document 1 Filed 01/15/19 Page 13 of 13

=FOLEY

FCLEY & LARDNER LLF

January 10, 2019
Page 2

address associated with such user and the date, time and location from which the works were
uploaded, as such information may be subject to subpoena pursuant to 17 U.S.C. Sec. 512.

We request the courtesy of a response to this letter within two business days. If we do not
receive a satisfactory response, we reserve all rights to take appropriate action to preserve our
client’s rights.

We certify under penalty of perjury that we are authorized to act in this matter on behalf of
LSI, and have a good-faith belief that use of the material identified above is not authorized by the
copyright owner, LSI, its agent, or the law, and that the information in this letter is accurate
Very truly yours,
/s/ Steven J. Rizzi

Steven J. Rizzi

4822-1798-2853.1

